Citation Nr: 0722944	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-27 337 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to June 14, 2004, and in excess of 20 percent prior to 
August 14, 2006, for service-connected residuals, dislocation 
of left hip with arthritis, status post arthroplasty.   


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection, as a reopened 
claim, for residuals, dislocation of the left hip with 
arthritis and assigned an initial 10 percent disability 
evaluation effective April 29, 2002.  In November 2005, the 
Board remanded the matter for additional evidentiary 
development.  (The Board also determined in its November 2005 
decision that there was no clear and unmistakable error in an 
August 1978 rating decision that originally denied a claim of 
service connection for a left hip disability).

In July 2006, the Board again remanded the case for legal and 
procedural concerns.  Prior to the case being returned to the 
Board for final review, a March 2007 rating decision granted 
an increased rating of 20 percent from June 14, 2004; a 100 
percent rating from August 14, 2006, based on surgical 
treatment; a 100 percent rating from January 1, 2007, for a 
mandated one-year convalescence period following surgery; and 
a 30 percent rating from January 1, 2008.  


FINDING OF FACT

Prior to August 14, 2006, the veteran's service-connected 
left hip disability manifested with objective pain throughout 
range of motion with marked limitation of movement.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for service-
connected residuals, dislocation of left hip with arthritis, 
status post arthroplasty, prior to August 14, 2006, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5255 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

A July 2006 letter advised the veteran of the evidence 
necessary to substantiate an increased rating-particularly 
that the evidence should show a service-connected disability 
had gotten worse.  November 2005 and July 2006 letters also 
advised the appellant of the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The appellant was apprised of the tenets of Dingess 
in a March 2007 supplemental statement of the case (SSOC).  
Even if the veteran had not received this notice, however, 
given the grant below, the veteran will have an opportunity 
to address any issue relating to an effective date when the 
RO issues an effectuating rating decision.  Also, concerning 
a disability rating, the veteran had received effective 
notice of what VA requires for such a determination, and it 
appears that the veteran supplied VA with appropriate 
information and reported to VA examinations to generate this 
information.  Thus, the veteran's case was not prejudiced by 
any VA action in relation to its duty to notify him of the 
underlying requirements of Dingess.  

September 2003, November 2005 and July 2006 letters also told 
the veteran what evidence VA would obtain and what 
information and evidence he should provide.  The veteran was 
notified that VA was responsible for getting relevant records 
from a Federal agency and that VA would make efforts to get 
records not held by a Federal agency like private treatment 
and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error concerning notification letters 
in relation to the determination on appeal, it is noted that 
the RO issued a March 2007 SSOC following all the 
notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
numerous VA treatment records are in the file, and the RO 
also obtained private treatment records described below.  The 
veteran reported to VA examinations in December 2002 and 
January 2006, which are sufficient for a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  It is finally noted 
that in an April 2002 VA treatment note the veteran indicated 
he received Social Security benefits for a low back problem, 
which is not relevant to the matter on appeal.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Rating in excess of 10 percent prior to June 14, 2004, and in 
excess of 20 percent therefrom until August 14, 2006

As described below, an increased initial rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation with loose motion, (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5255. 

In April 2002, the veteran filed a VA Form 21-4138 stating 
that he wished to reopen a claim of service connection for a 
left hip disability.  

Pursuant to the claim, the veteran submitted records from Dr. 
Stewart of the Flagstaff Medical Center.  The veteran had 
been admitted in February 2002 due to his left hip-the 
veteran had jumped up to celebrate while watching a sporting 
event on television, and injured the hip.  Upon coming to the 
emergency room, x-rays demonstrated a dislocated left hip.  
The veteran reported pain mostly in his trochanteric region, 
gluteal region, and groin; his leg could not be moved 
externally whatsoever.  The veteran underwent a manipulative 
closed reduction.  

In May 2002, the veteran sought treatment from Dr. Gunhoe 
primarily for low back problems.  Dr. Gunhoe noted that the 
veteran's secondary symptoms of left groin and anterior-
medial thigh pain had been progressively worsening since a 
fall in February 2002.  The report noted that the veteran had 
had a previous left hip dislocation while playing football in 
active duty, but the veteran admitted to resolution of 
symptoms from that incident many years ago.  

A May 2002 progress note from the Prescott VA medical 
facility indicated that the veteran had seen a private 
orthopedist who recommended a total hip replacement rather 
than core decompression.  A June 2002 orthopedic clinic note 
from VA Northern Arizona HCS noted that newer x-rays showed 
medial joint space narrowing on the left, and an MRI showed 
some avascular necrosis.  A September 2002 note indicated 
that evidence of avascular necrosis was seen on x-ray, and 
further, that veteran was awaiting hip replacement in October 
by Phoenix VA orthopedics.  An October 2002 noted indicates 
that the veteran's hip surgery had been cancelled, and he was 
not sure when he would be rescheduled.  

The veteran underwent a December 2002 VA examination.  The 
veteran complained that he had increased pain in the left 
groin, pain in the front of the left thigh and outer thigh, 
he was stiff, and had trouble with stairs and squatting.  The 
examiner noted that the veteran walked with a limp, short 
stance, of the left leg, and had difficulty taking the weight 
because of pain in the hip and groin.

The examiner noted a report of June 6 x-rays of the left hip 
that showed a speck of calcification, soft tissues adjacent 
to the left trochanter, consistent with calcific 
periarthritis, minimal narrowing of the acetabular joint 
space on the left, but no significant sclerosis, cyst 
formation, or a spur formation.  

A physical assessment showed left hip range of motions 
flexion 10-120 degrees, internal rotation 20 degrees, 
external rotation 30 degrees, abduction 20 degrees; the 
examiner noted that all of these motions were quite painful, 
mostly in the left groin.  

The examiner's impression was service related posterior 
dislocation of the left hip with the subsequent symptoms of 
mild arthritis in the left hip, and second injury January 
2002 dislocation of the left hip with apparent subsequent 
avascular necrosis of the left hip quite symptomatic.  
Further, the veteran's current avascular necrosis of the left 
hip was not related to the service left hip dislocation.  It 
was more likely than not that the veteran had a chronic 
condition of mild arthritis of the left hip, which was 
related to the service injury in 1959.  

The RO obtained records from Bert McKinnon, M.D., who had 
commenced treating the veteran's back problems in the mid-
1990s.  Apparently the veteran had been able to exercise, and 
walked without a limp, though he had degenerative arthritis 
secondary to disc disease (which a construction job had 
aggravated).

A December 2003 record from Dr. McKinnon noted that the 
veteran had been seen for a second opinion concerning his 
left hip.  Dr. McKinnon noted that the veteran had had a 
traumatic dislocation of the left hip while on active duty, 
and that it was reduced-the veteran had been without 
symptoms or known radiographic abnormality for many years.  
In February 2002, however, the veteran had fallen suffering a 
dislocation of the left hip.  Dr. McKinnon noted that the 
left hip had some mild degeneration of the joint but there 
was also some in the right hip.  Though the location of 
current defect was somewhat unusual for avascular necrosis, 
it could have correlated to loss of the blood supply from the 
ligamentum teres at the time of dislocation or more likely an 
osteochondral fracture.  

A December 2003 VA orthopedic clinic note indicated that the 
veteran had left hip osteoarthritis and AVN.  The veteran had 
pain with flexion, extension, internal and external rotation, 
of the left hip.  

A February 2005 orthopedic consult note from the Phoenix VAMC 
noted that the veteran had been scheduled for a total hip 
replacement, but had undergone a core decompression instead 
because MRI showed AVN without collapse.  It was noted that 
the veteran continued to experience significant pain.  In 
terms of x-ray, the orthopedic attending noted that x-ray 
showed no further collapse.  

At a January 2006 VA examination, the examiner noted that the 
veteran's original service injury had certainly been adequate 
to cause the complications that the veteran demonstrated 
prior to the left hip core decompression performed in June 
2004.  MRI studies identified the problem as an area of 
ischemic necrosis or osteochondrosis over the medial and 
anteromedial femoral head.  

The veteran reported, and orthopedic note indicated up until 
September 2005, that he had not improved after the core 
decompression.  He continued to ambulate with a crutch.  The 
veteran described continuing constant pain in the right 
groin, and pain radiating down the anterior thigh.  He could 
walk about 150 yards.  Standing was very difficult, as was 
lifting and carrying.  The veteran had a problem with putting 
on his left shoe because he could not lift his left leg and 
cross it over the other.  He had daily pain, and any sort of 
movement was painful.  

Physical assessment found no particular tenderness in the hip 
region.  Flexion was at least 90 degrees with the veteran 
sitting.  Lying down there was significant pain at 70 
degrees.  Abduction was painful throughout the entire motion 
and limited by pain at 30 degrees.  External rotation was 30 
degrees with pain throughout, and adduction was 20 degrees 
with pain at the endpoint.  The veteran was not put through 
repetitive motion due to degree of pain on single 
measurements.  X-ray was unchanged and negative except faint 
minimal density left femoral head.  

The next medical records in the claims file address the 
veteran's left hip replacement, which precipitated a 100 
percent rating from August 14, 2006, until January 1, 2008, 
when a 30 percent rating was prospectively assigned.  
Notably, the 30 percent rating is not yet in effect, and thus 
the Board cannot consider whether it is appropriate at this 
time.  

Resolving any doubt in the veteran's favor, see 38 C.F.R. § 
4.3, and due to significant objective DeLuca factors as found 
on VA examination, the veteran is entitled to an initial 30 
percent rating prior June 14, 2004, but not in excess of 30 
percent for the entire period prior to August 14, 2006 (when 
a 100 percent rating went into effect).  

Initially, VA assessed the veteran's left leg disability 
under diagnostic code 5299-5255.  Diagnostic code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. § 4.27.  A March 2007 rating decision then rated 
the veteran's service-connected left hip disability (status 
post left total hip arthroplasty and re-do of the hip 
replacement and reduction of dislocation of left hip in 
August and October 2006, respectively) under DC 5054, which 
addresses hip replacement, prosthesis.  

Notably, the results of a December 2002 VA examination were 
not significantly different from the results generated by 
physical examination at a January 2006 VA examination.  For 
example, at the former assessment, the veteran's internal 
rotation was 20 degrees, external rotation was 30 degrees, 
abduction was 20 degrees; and the examiner noted that all of 
these motions were quite painful, mostly in the left groin.  
In January 2006, abduction was painful throughout the entire 
motion and limited by pain at 30 degrees; external rotation 
was 30 degrees with pain throughout; and the veteran had pain 
during these movements.  

Additionally, the veteran had consistently complained of pain 
on motion; he had objectively noted difficulty walking and 
moving the left hip and leg; he could not stand for any 
particular period of time; and VA examiner's found objective 
evidence of pain throughout the entire range of motion upon 
various testing.  In fact, the December 2002 VA examiner 
stated that upon physical assessment the ranges of motion 
were uniformly quite painful for the veteran, and the January 
2006 VA examiner declined to test repetitive movement because 
single movement had proven to be so painful for the veteran.  
Thus, a 30 percent rating is appropriately assigned for the 
entire period prior to the 100 percent rating under DC 5255 
for marked hip disability.  A rating in excess of 30 percent 
under DC 5255 is not warranted because there is no evidence 
of a fracture of the veteran's femur with nonunion.  

Notably, the veteran has more than the maximum rating under 
DC 5251, thigh limitation of extension, and 20 percent is the 
maximum rating under DC 5253 impairment of thigh limitation 
of abduction.  Further, the record does not otherwise show 
that prior to August 14, 2006, the veteran had been diagnosed 
with ankylosis of the hip under DC 5250, or flail joint under 
DC 5254, for higher ratings under these criteria.  


        ORDER

An initial 30 percent rating is granted prior to August 14, 
2006, for service-connected residuals, dislocation of left 
hip with arthritis, status post arthroplasty.   



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


